Citation Nr: 0810289	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to an effective date earlier 
than October 28, 1997, for the grant of service connection 
for residuals of a head injury.  

2.  Entitlement to an effective date earlier than October 28, 
1997, for the grant of service connection for residuals of a 
head injury based on clear and unmistakable error (CUE) in 
prior rating action(s).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
September 1991 and June to August 1996.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO).

In June 2005, a hearing was held before a hearing officer at 
the RO.

The issue of entitlement to an effective date earlier than 
October 28, 1997, for the grant of service connection for 
residuals of a head injury based on CUE in prior rating 
action(s) will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Entitlement to an effective date earlier than October 28, 
1997, for the grant of service connection for residuals of 
head injury was denied in a June 1999 rating decision.  It 
was held that that a claim for service connection for 
residuals of a head injury was not received until October 
1997, at which time the VA was notified that the head injury 
occurred on return from inactive duty for training.  The 
veteran was notified of this determination, and did not 
perfect a timely appeal to the decision.

2.  In a June 2001 rating action it was determined that new 
and material evidence had not been received to reopen his 
claim for entitlement to an earlier effective date.  In a 
statement received in September 2001, the veteran indicated 
that he wanted to withdraw his claim to reopen.  

3.  Evidence associated with the claims file since the June 
2001 rating decision regarding entitlement to an earlier 
effective date is cumulative and redundant, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision, which determined that new 
and material evidence had not been received to reopen his 
claim for entitlement to an earlier effective date for the 
grant of service connection for residuals of a head injury, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  Evidence received to reopen the claim for entitlement to 
an effective date earlier for the grant of service connection 
for residuals of a head injury, is not new and material, and 
thus, the requirements to reopen the veteran's claim has not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in July 2005.  Although the notice was 
not sent until after the initial rating denying the claim, 
the Board finds that any defect with respect to the timing of 
the required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

Moreover, because new and material evidence has not been 
received, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, due to the nature of his claim, he has been 
provided with the necessary information regarding the 
assignment of effective dates.  

During the pendency of this appeal, Kent v. Nicholson, 
20 Vet. App. 1 (2006) was issued, which established new 
requirements regarding the Veterans Claims Assistance Act of 
2000 (VCAA) notice and claims that had been previously 
denied.  The Board finds that the VCAA notice issued in July 
2005 adequately explained the requirements for reopening a 
claim of service connection.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Finally, the Board has reviewed the characterization of the 
issue in view of the appellant's representative's 
contentions.  The undersigned does not agree with the 
contention that the characterization of the issue should be 
changed in view of the holding in Leonard v. Nicholson, 405 
F. 3d 1333 (Fed. Cir. 2005).  That case rather reinforces the 
conclusion that finality does attach and the new and material 
evidence is needed to reopen a claim such as this.  
Accordingly, the Board will proceed to the merits.

Criteria for reopening a claim

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

New and material evidence to reopen a claim of entitlement to 
an effective date earlier than October 28, 1997, for the 
grant of service connection for residuals of a head injury

In October 1997, the veteran applied for service connection 
for the residuals of a head injury that he sustained in an 
automobile accident.  In a March 1999 rating action, service 
connection was granted for the residuals of a head injury, 
effective October 28, 1997 (the date the claim for service 
connection was received).

The veteran disagreed with the effective date assigned for 
the grant of service connection for the residuals of the head 
injury.  In June 1999, the claim for an earlier effective 
date was denied.  It was held that the claim for service 
connection was not received until October 1997, at which time 
the VA was notified that the head injury occurred on return 
from inactive duty for training.  The veteran did not perfect 
a timely appeal to that determination, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In January 2001, the veteran applied to reopen his claim for 
an earlier effective date for the grant of service connection 
for the residuals of a head injury.  In a June 2001 rating 
action it was determined that new and material evidence had 
not been received to reopen his claim for entitlement to an 
earlier effective date.  In a statement received in September 
2001, the veteran indicated that he wanted to withdraw his 
claim to reopen, and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

In November 2001, the veteran again applied to reopen this 
claim.  In a January 2003 rating action, the RO denied the 
claim.  

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Evidence of record at the time of the prior denials in June 
1999 and June 2001, shows that the veteran was involved in a 
motor vehicular accident in March 1992, where he sustained a 
head injury.  Due to the fact that the veteran was in a coma, 
his father, on the veteran's behalf, applied for pension 
benefits in April 1992, which were eventually granted.  In 
October 1997, the RO received the veteran's claim for service 
connection for the residuals of the head injury that were 
sustained in the automobile accident.  In this statement 
requesting benefits, the veteran notified the VA that the 
injury occurred while he was in the Reserve and returning 
from training duty.  In a March 1999 rating action, service 
connection was granted for the residuals of a head injury, 
effective October 28, 1997 (the date the claim for service 
connection was received).

It must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
RO's June 2001 decision includes written statements and 
testimony of the veteran, as well, private and VA examination 
and treatment records.  

The more recent medical records were not part of the record 
at the time of the June 1991 decision.  However, importantly, 
these records do not contain any material evidence that was 
not previously known, which is, the veteran has a cognitive 
disorder as a result of his brain injury.  The assignment of 
an effective date is contingent upon dates of claims received 
by VA, not when a disability or level of disability may have 
been present.  In other words, this evidence does not address 
or contradict the reasoning offered in support of the earlier 
denial on the merits.  It has no bearing on the issue of the 
assignment of effective date and, therefore, is not new and 
material.  

The veteran's written statements and testimony regarding his 
cognitive disorder does not add anything to his earlier 
statements.  The veteran continues to assert that the VA 
should have known that he was in the Reserve and should have 
proceeded with a claim for service connection.  In the 
alternative, he argues that he was unable to apply for the 
benefits because of his mental disability and therefore he 
should be granted benefits from the date of his accident.  
These assertions are in essence cumulative and redundant.  
Moreover, there are no provisions in the law that provide for 
and earlier effective date on these bases.  The Board is 
constrained to apply the laws and regulations in effect.  38 
U.S.C.A. § 7104.

The Board sympathizes with the veteran's contention that he 
should be entitled to service connection for his head injury 
prior to October 1997 because he believes that he was 
affected by that disorder prior to that date as a result of 
his accident that occurred during military service.  However, 
the only claim that the veteran submitted prior to October 
1997 was for pension benefits.  There is no evidence of 
record that any previous claim for service connection for the 
residuals of a brain injury brought by the veteran was not 
finally adjudicated and somehow remained pending.  There is 
no mention in any of the documents prior to October 1997 that 
the injury occurred as he was returning from training.  That 
information was first provided to the VA in October 1997.  In 
the intervening years appellant reported joining and leaving 
the Reserve, but did not ever indicate that the injury was 
due to any duty at the time of accident.

Concerning his contentions that the VA should have granted 
benefits earlier because he was a member of the Reserve, in 
Brannon v. West, 12. Vet. App. 32 (1998), the United States 
Court of Appeals for Veterans Claims (Court) observed that 
while the Board must interpret an appellant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995)

In summary, because there is no reasonable possibility that 
the new evidence will raise a reasonable possibility of 
substantiating the claim, it is not "new and material" 
within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to warrant 
reopening the claim of entitlement to an effective date 
earlier than October 28, 1997, for the grant of service 
connection for residuals of a head injury, therefore, the 
appeal is denied.



REMAND

In November 2005, the RO notified the veteran of the denial 
of entitlement to an effective date earlier than October 28, 
1997, for the grant of service connection for residuals of a 
head injury based on CUE in prior rating actions.  The record 
before the Board shows that a notice of disagreement was 
apparently received at the RO in April 2006, and was then 
faxed to the Board as the file was here at the time.  A 
statement of the case (SOC) has not been issued.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO/AMC for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC with 
respect to entitlement to an effective 
date earlier than October 28, 1997, for 
the grant of service connection for 
residuals of a head injury based on CUE 
in prior rating actions.  The veteran is 
advised that a timely substantive appeal 
will be necessary to perfect the appeal 
as to this disability to the Board.  
38 C.F.R. § 20.302(b).  Specific 
information as to which rating actions 
are claimed to be erroneous should also 
be provided.  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  If a timely substantive appeal is 
not received, the appeal should be closed 
by the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


